DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This office action is in response to Applicant’s Amendments and Remarks filed 12 November 2020.  As directed by applicant, claim 1 is amended and no claims are added or cancelled.  Thus, claims 1-4 are pending.  This action is a Final Office Action.

Drawings
	Applicant remedied the previous objection and it is withdrawn.  However, there is a further Drawing objection.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “performing welding and laser peening correction to the classified structure by to obtain a welded classified structure; performing a first welding deformation measurement on the welded classified structure, selecting, by the big data platform, the laser peening correction parameters according to the welding deformations of the welded classified structure, and correcting welding deformations of the welded classified structure through a laser peening correction process” must be shown or the feature(s) canceled from the claim(s).  Specifically, this includes further steps than are just in S3, including, because of the semi-colon, an additional “performing welding and laser peening correction” step.  No new matter should be entered.



Claim Interpretation
	The following interpretation is maintained.  The “data acquisition and storage module”, the “distributed computing architecture” and the “cloud computing module” of claim 2 are recognized as terms of art, such as in May, U.S. Patent Application 2002/ 0108451, ¶102, and Bade, U.S. Patent Application Publication 2015/ 0294244, which are all part of highly dynamic data storing and processing technology to handle data not at a centralized location.

Specification
	The specification is objected to because the amended, newly added limitations in claim 1 are not supported by the specification as originally filed (see MPEP 2163(I)(B)).
The amended limitation “performing welding and laser peening correction to the classified structure by to obtain a welded classified structure; performing a first welding deformation measurement on the welded classified structure, selecting, by the big data platform, the laser peening correction parameters according to the welding deformations of the welded classified structure, and correcting welding deformations of the welded classified structure through a laser peening correction process” is not supported by the specification(¶0031).  Specifically, the application does not have the extra step  these processes indicate that would require further processing.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 (claim 1 and its dependents) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “classifying each pieced structure for forming the aero-engine support into a classified structure” in the third paragraph. In the specification (paragraph 37), the applicant only provides a teaching of classification 
Claim 1 recites “performing welding and laser peening correction to the classified structure to obtain a welded classified  structure; performing a first welding deformation measurement on the welded classified structure, selecting, by the big data platform, the laser peening correction parameters according to the welding deformations of the welded classified structure, and correcting welding deformations of the welded classified structure through a laser peening correction process” (lines 12-18).  This claim is not supported by the specification, and would thus be new matter.  The semi-colon in line 13 above in the amended claim, makes the “performing…laser peening correction” of line 12 unrelated to “performing a first welding deformation measurement”, the subsequent “selecting” or “correcting welding deformations”, and that these are other processes beyond the “welding and laser peening correction” in line 12.  Thus, there seem to be many welding/correcting operations that are not supported by the specification as originally filed.  (see ¶0031 of Specification, for what processes of welding and correcting are disclosed by Applicant)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furfari (U.S. Patent Application Publication 20150090771) in view of Matsushita (U.S. Patent Application Publication 2003/ 0173341) and Suh (U.S. Patent 6,422,082).
Regarding claim 1, Furfari discloses a method for quality control on laser peening correction of a…  support, comprising:  “performing welding and laser peening correction to the classified structure to obtain a welded classified structure” (Furfari, Abstract, “welding the first member to the second member”, laser peening to correct for deformations and ¶¶0038, 0042, “previous experience values” for controlling laser shock peening);    
Furfari does not disclose “building a corresponding relation database by determining corresponding relations between, laser peening correction parameters and welding deformations through computer simulation and laser peening experiment, and analyzing and storing the corresponding relations between the laser peening correction parameter and the welding deformations through a big data platform, nor “selecting, by the big data platform”, the laser peening correction parameters according to the welding deformations of the welded refined structures, nor  
“classifying each pieced structure for forming the aero-engine support into a classified structure”, nor
A further step of “performing a first welding deformation measurement on the welded classified structure  , selecting, by the big data platform, the laser peening correction parameters according to the welding deformations of the welded classified structure, and correcting welding deformations of the welded classified structure through a laser peening correction process .
performing assembly welding on a plurality of welded classified structures to obtain a support assembly, performing a second welding deformation measurement on the support assembly, selecting, by the big data platform, the laser peening correction parameters according to a welding deformation of the support assembly, 
detecting a correction effect of the support assembly, judging whether to perform secondary correction or not on the support assembly, returning to the previous step if YES, and ending the operation if NO.  

However, regarding the computing for the deformation or error, Furfari does teach that the corrections can be based on “a model of the welding process” (Furfari, ¶0038).    Matsushita does teach “building a corresponding relation database by determining corresponding relations between, laser peening correction parameters and welding deformations through computer simulation and laser peening experiment  (Matsushita, ¶¶0062,0063, 0070, 0071; provided with a stress correction function to correct the deformation produced; the control unit is provided with a correction data memory in order to carry out the correction of the deformation; data can be gathered by actual laser beam welding operations or simulations.).  Matsushita also seems to teach, analyzing and storing the corresponding relations between the laser peening correction parameter and the welding deformations through a big data platform. (¶0070, 0071, in the correction data memory, a stress-correction database for specifying the intensity and the direction of a correcting laser beam to be irradiated when the post—welding stress data differ from the reference stress data is stored”….Data “is prepared by collecting and summarizing the data for specifying the intensity and the direction of the correcting laser beam, which has been obtained as a result of actual laser beam welding operations or simulations). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Furfari with Matsushita in order to help better model the corrections of the laser peening in a conventional way, being able to model more accurately.
Regarding “classifying each pieced structure for forming the aero-engine support into a classified structure”, this means that the welding deformations are classified on pieces that are already welded (¶0037; see §112a rejection above).  As in the following paragraph, any measurement of deformation is merely just an iteration of the welding/refining process and controlled adjustment as taught by Furfari (Furfari, ¶¶0016, 0038 0042, distortion of the module is measured or sensed after the welding, “both laser beam welding and laser shock peening are repeatable processes” ¶0038; see, also MPEP §2144.04(VI)(B), Duplication of Parts).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to perform analyses on pieces, even preliminary pieces, that are welded together, so that any deformations may be immediately handled or recognize, as is desired for the making of any support with work-pieces as building blocks.  
The second instance of laser welding and peening the assembly after a first one as disclosed by Furfari  is also taught and just a duplication of parts for further welding and correcting a workpiece.  Furfari discloses a further step of “performing a first welding deformation measurement on the welded classified structure (Furfari, ¶0016, distortion of the module is measured or sensed after the welding) , selecting, by the big data platform, the laser peening correction parameters according to the welding deformations classified structure, and correcting welding deformations of the welded classified structure through a laser peening correction process (Furfari, ¶¶0038,0042, Abstract; peening at least one of the first member, the second member, and the welded joint at the assembly station to compensate for or to correct distortion caused by the welding).See MPEP §2144.04(VI)(B).
The third instance (from claim 1, the claim step “performing assembly welding on a plurality of welded classified structures to obtain a support assembly…”) is also merely just an iteration of the first welding/refining process and controlled adjustment.    That is, welding together further pieces and then measuring or sensing a deformation measurement, comparing this to the database and then correcting for this deformation based on the calculation.  Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to perform further analyses on further pieces that are welded together, so that any deformations may be immediately handled, as is desired for the making of any support with work-pieces as building blocks.  
Regarding detecting the correction effect and determining how to continue (the last paragraph of claim 1), Suh detects whether the shock peened workpiece is a “go” or “no go” meaning whether it pass or fail, whether the shock-peened deformations are within specification or not (Abstract, “comparing…to a pass or fail criteria… …for quality assurance of the laser shock-peening process or accepting or rejecting the workpiece).  Thus, iteration of the welding/peening process until a good workpiece is achieved would be obvious, with this method of checking to see if the piece is within specification after each peening or lasering process would be a crucial quality assurance step to make .

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furfari (U.S. Patent Application Publication 20150090771) in view of Matsushita (U.S. Patent Application Publication 2003/ 0173341) and Suh (U.S. Patent 6,422,082) and further in view of Hsu (U.S. Patent Application Publication 2017/ 0032281).
Regarding claim 2, Furfari, Matsushita, and Suh, teach all the limitations of claim 1, as above, but do not further teach a method wherein the big data platform comprises a data acquisition and storage module, a distributed computing architecture and a cloud computing module.  However, Hsu teaches wherein the big data platform (¶0066, big data analytics computing platform) comprises a data acquisition (¶0067, one or more sensors) and storage module (¶0012; storage device), a distributed computing architecture (¶0009;0022; “wherein the remotely situated analytics computing platform is facilitated via a cloud computing framework that employs a distributed and scalable file system”) and a cloud computing module (¶0006; the cloud works with the distributed computing architecture).  These improvements to the analyzing and manipulation of data have helped better analyze welding data “to identify a defect” in a weld (Abstract).  .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furfari (U.S. Patent Application Publication 20150090771) in view of Matsushita (U.S. Patent Application Publication 2003/ 0173341) and Suh (U.S. Patent 6,422,082) and further in view of Hsu (U.S. Patent Application Publication 2017/ 0032281) and Sidhu (U.S. Patent Application Publication 2015/ 0306665)
Regarding claim 3, Furfari, Matsushita, and Suh, teach all the limitations of claim 1, as above, but do not further teach a method wherein the welding deformation measurement: Is performed through a three-dimensional shape measurement system which then stores measured welding deformation data, into the big data platform.  However, Hsu teaches that a variety of data acquisition types and measurements (¶0071, one or more sensors to measure and collect welding data…to capture one or more attributes of a weld (e.g., physical features of the weld) and/or one or more parameters of the weld…) and then incorporates into its big data platform (¶0066, where the data is communicatively coupled to one or more big data analytics computing platforms). While Hsu does not state explicitly a three-dimensional shape measurement system, he does mention that one or more sensors can be used to assess the shape.  Assessing three-dimensional shapes for laser manufacturing and .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furfari (U.S. Patent Application Publication 20150090771) in view of Matsushita (U.S. Patent Application Publication 2003/ 0173341) and Suh (U.S. Patent 6,422,082) and further in view of Mika (U.S. Patent Application Publication 2007/ 0023944).
Regarding claim 4, Furfari, Matsushita, and Suh, teach all the limitations of claim 1, as above, and but do not further  teach a method wherein the laser peening correction parameters comprise a. laser peening power density; a number of peening times, a peening angle and a peening path. Mika, however, teaches such parameters when dealing with thermal forming of workpiece (¶¶0014,0035, “laser shock peening” with parameters adjusting for path, power, angle, and times/frequency).  It is noted that, any correcting laser would incorporate these elements (“the laser peening correction parameters comprise….”), even if not all of the different parameters are explicitly referred to in the correcting direction of the controller to the laser performing the method in order to perform the correction.  As well, for example, Matsushita’s database may include correction data memory, a stress-correction database for specifying the intensity and the direction of a correcting laser beam (Matsushita, ¶0070).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to further modify Furfari,  Matsuchita and Suh with the teachings of Mika, to control different parameters of the corrective laser peening, the prior art already recognizing some, in order to better compensate for the welding deformations in a known way using conventional techniques, and the primary art already recognizes that parameters must change to apply corrections, to achieve not unexpected results.
Response to Arguments
	Examiner recognizes Applicants good- faith efforts to amend the claims and put the application into condition for allowance.  

Regarding the §112a rejections of the previous office action, Applicant argues that the device is fully described and that “the simulation process is a commonly used process for those skilled in the art (Remarks, p. 5).Examiner recognizes that this is a written description of the classifying and laser peening measurement (in paragraph 37), and the enablement of the computer simulation with the disclosure as being well known previous office action are withdrawn.	
Also, Applicant’s amendments obviated the previous §112(b) rejections regarding the term “refined” or “refining” and thus those rejections are withdrawn.

However, further §112 rejections on the current amended claim are set forth above.
And while the Drawing and previous §112 issues have been successfully remedied/argued, Applicant's arguments filed 12 November 2021, regarding the substance of the prior art rejection have been fully considered but they are not persuasive. First of all, the amendments still contain §112 issues regarding indefiniteness and even new matter, noted in the rejections above.  Further, as for the substance of the invention, it still seems that the prior art reads on the claims, as welding parts, assessing deformations, referencing a database, and correcting deformations via laser peening is all found within the prior art, and would be obvious to combine, as explained above.
Applicant does not specifically indicate where Examiner erred, only that, generally, the art does not teach the claimed limitations.  It is further noted that in response to applicant's arguments against the references individually (as applicant does in Remarks, p. 6), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 

	Applicant is encouraged to contact Examiner to discuss these issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached Form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715